DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informality:  on line 16, the phrase “a fourth dielectric material a relative dielectric constant” should be “a fourth dielectric material including a relative dielectric constant,” or something similar.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Romanikiw (U.S. Patent No. 6,596,624).
Regarding claim 1, in Figure 2C, Romanikiw discloses an interconnect structure comprising: a stack of alternating dielectric materials (8, 10, 11) and metallization layers (4, 6, 9) comprising: first (bottom layer 6) and second (2nd layer 6 from the rd layer 11, from the bottom) including silicon and oxygen (via level dielectric layers 11 can be SiO2 “medium K” layers with K = 4, see Example 5, col. 11, lines 20 – 28) with a first via (9) extending therethrough, the second dielectric material situated between the first and second metallization layers; a third dielectric material (top layer 8, in package area) including silicon and oxygen (top layer 8 may be SiO2; see step 8 of Example 2, col. 9, line 47) on a top of the stack; a second via (9) extending through the third dielectric material, the second via electrically connected to conductive material in the first or second metallization layers (via layers 4, 6, 9); and a fourth dielectric material (layer 11 in the package area) comprising a silicon compound directly on the third dielectric material (layer 11 is directly below the top layer 8 in the package area).  
Regarding claim 2, Romanikiw discloses a pad over the third dielectric material and electrically connected to the second via (Figure 2C).
Regarding claim 3, Romanikiw discloses wherein the fourth dielectric material is situated between the pad and the third dielectric material (Figure 2C). 
Regarding claim 4, Romanikiw discloses wherein a thickness of the fourth dielectric material is less than one micrometer (Figure 2C). 

Regarding claim 6, Romanikiw discloses wherein a thickness of the fifth dielectric material is about five micrometers (Figure 2C). 
Regarding claim 7, Romanikiw discloses wherein the first and second metallization layers are two of only three metallization layers (Figure 2C).
Regarding claim 8, Romanikiw discloses wherein the three metallization layers include two signal routing layers and one reference plane layer with one of the two signal routing layers on each side of the reference plane layer (Figure 2C).
Regarding claim 9, Romanikiw discloses wherein the first and second metallization layers are two of only four metallization layers (Figure 2C).
Regarding claim 10, Romanikiw discloses wherein four metallization layers include two reference plane layers and two signal routing layers, wherein one of the two signal routing layers is situated between the two reference plane layers (Figure 2C). 
Regarding claim 11, Romanikiw discloses wherein a thickness of the first and second metallization layers is about two micrometers and a thickness of the second dielectric material is about three micrometers (Figure 2C).
Regarding claim 12, Romanikiw discloses a third metallization layer, wherein the first, second, and third metallization layers include at least one reference plane layer and at least two routing signal layers, wherein a thickness of the second dielectric material is about three micrometers, wherein a thickness of the at least one reference plane layer is between about three micrometers and about four micrometers, and 
Regarding claim 13, in Figure 2C, Romanikiw discloses an interconnect structure comprising: a stack of alternating dielectric materials (8, 10, 11) and metallization layers (4, 6, 9) comprising: first (bottom layer 6) and second (2nd layer 6 from the bottom) metallization layers including conductive material (6) and a first dielectric material (10) including a relative dielectric constant, €r, below three dielectrics (dielectric layers 10 can be DLC or SILK low k materials, col. 11, lines 20 – 22) between the conductive material: a second dielectric material (3rd layer 11, from the bottom) including a relative dielectric constant, €r, greater than three and below six (via level dielectric layers 11 can be SiO2 “medium K” layers with K = 4, see Example 5, col. 11, lines 20 – 28), and a first via (9) extending therethrough, the second dielectric material situated between the first and second metallization layers; a third dielectric material (top layer 8 in package area) including a relative dielectric constant. €r, greater than three and below six (top layer 8 may be SiO2; see step 8 of Example 2, col. 9, line 47) on a top of the stack: a second via (9) extending through the third dielectric material, the second via electrically connected to conductive material in the first or second metallization layers (via layers 4, 6, 9); and a fourth dielectric material (silicon nitride, and layer 11) a relative dielectric constant, €r, greater than six (a layer of silicon nitride 17-2, 17-3, can be disposed on top and bottoms surfaces of layer 11, see Figurs 4B – 4C, col. 9, lines 13 – 15; silicon nitride has a dielectric constant greater than 6) directly on the third dielectric material (the silicon nitride layer would be disposed directly below the top layer 8 in the package area).

Regarding claim 15, Romanikiw discloses wherein the fourth dielectric material is situated between the pad and the third dielectric material (Figure 2C).  
Regarding claim 16, Romanikiw discloses wherein a thickness of the fourth dielectric material is less than one micrometer (Figure 2C). 
Regarding claim 17, Romanikiw discloses a dielectric material including a relative dielectric constant, €r, greater than three and below six on a bottom of the stack, the bottom of the stack opposite the top of the stack (Figure 2C). 
Regarding claim 18, Romanikiw discloses wherein a thickness of the fifth dielectric material is about five micrometers (Figure 2C).
Regarding claim 19, Romanikiw discloses wherein the first and second metallization layers are two of only three metallization layers (Figure 2C). 
Regarding claim 20, Romanikiw discloses wherein the three metallization layers include two signal routing lavers and one reference plane layer with one of the two signal routing layers on each side of the reference plane layer (Figure 2C). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391.  The examiner can normally be reached on Monday-Friday 8am - 4:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847